UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Semiannual Report to Shareholders Deutsche Global Inflation Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 7 Consolidated Portfolio Summary 8 Consolidated Investment Portfolio 18 Consolidated Statement of Assets and Liabilities 20 Consolidated Statement of Operations 22 Consolidated Statement of Changes in Net Assets 23 Consolidated Financial Highlights 28 Notes to Consolidated Financial Statements 46 Information About Your Fund's Expenses 48 Advisory Agreement Board Considerations and Fee Evaluation 53 Account Management Resources 55 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund’s performance. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its interest-rate strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the interest rate strategy depends, in part, on the effectiveness and implementation of portfolio management’s proprietary models. If portfolio management’s analysis proves to be incorrect, losses to the fund may be significant. The risk of loss is heightened during periods of rapid rises in interest rates. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary March 31, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 1.96% 3.42% 3.50% 3.77% Adjusted for the Maximum Sales Charge (max 2.75% CDSC) –0.84% 0.58% 2.93% 3.48% Barclays U.S. Treasury: U.S. TIPS Index† 1.40% 3.11% 4.29% 4.62% Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 1.53% 2.60% 2.72% 2.99% Adjusted for the Maximum Sales Charge (max 4.00% load) –2.47% –0.40% 2.54% 2.99% Barclays U.S. Treasury: U.S. TIPS Index† 1.40% 3.11% 4.29% 4.62% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 1.53% 2.60% 2.72% 3.00% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.53% 2.60% 2.72% 3.00% Barclays U.S. Treasury: U.S. TIPS Index† 1.40% 3.11% 4.29% 4.62% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 No Sales Charges 1.99% 3.58% 3.73% 3.98% Barclays U.S. Treasury: U.S. TIPS Index† 1.40% 3.11% 4.29% 4.62% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 No Sales Charges 2.09% 3.69% 3.79% 4.05% Barclays U.S. Treasury: U.S. TIPS Index† 1.40% 3.11% 4.29% 4.62% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 1.12%, 1.96%, 1.81%, 0.87% and 0.73% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 8, 2005. The performance shown for the index is for the time period of July 31, 2005 through March 31, 2015, which is based on the performance period of the life of the Fund. † The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity and must be rated investment grade Baa3/BBB or higher by at least two rating agencies. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 3/31/15 $ 9/30/14 $ Distribution Information as of 3/31/15 Income Dividends, Six Months $ Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2005. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. John D. Ryan, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Investment industry experience began in 1993. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Consolidated Portfolio Summary (Unaudited) Consolidated Investment Portfolio as of March 31, 2015 (Unaudited) Principal Amount ($)(a) Value ($) Government & Agency Obligations 96.7% Sovereign Bonds 12.3% Government of Canada, 2.75%, 12/1/2064 CAD Government of Netherlands, 2.75%, 1/15/2047 EUR Government of Sweden, Series 1053, 3.5%, 3/30/2039 SEK Kingdom of Norway, Series 477, REG S, 144A, 1.75%, 3/13/2025 NOK Kingdom of Spain Inflation Linked Bond, REG S, 144A, 1.0%, 11/30/2030 EUR Republic of Ireland, REG S, 2.0%, 2/18/2045 EUR Republic of Portugal, REG S, 144A, 4.1%, 2/15/2045 EUR Republic of Singapore, 2.75%, 4/1/2042 SGD U.S. Treasury Obligations 84.4% U.S. Treasury Floating Rate Notes: 0.088%*, 10/31/2016 (b) 0.119%*, 1/31/2017 U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 0.75%, 2/15/2042 0.75%, 2/15/2045 2.0%, 1/15/2026 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 4/15/2018 0.125%, 4/15/2019 0.125%, 1/15/2022 0.125%, 7/15/2022 0.25%, 1/15/2025 0.375%, 7/15/2023 0.625%, 7/15/2021 1.125%, 1/15/2021 U.S. Treasury Note, 1.0%, 8/31/2016 (b) (c) Total Government & Agency Obligations (Cost $154,763,074) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $11,807) Asset-Backed 0.1% Home Equity Loans NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.224%*, 12/25/2034 (Cost $219,964) Short-Term U.S. Treasury Obligations 1.3% U.S. Treasury Bills: 0.182%**, 2/4/2016 (b) 0.005%**, 6/11/2015 (d) 0.06%**, 8/13/2015 (d) 0.085%**, 6/11/2015 (d) Total Short-Term U.S. Treasury Obligations (Cost $2,120,206) Shares Value ($) Cash Equivalents 3.7% Central Cash Management Fund, 0.08% (e) (Cost $5,808,787) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $162,923,838)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2015. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $163,236,964. At March 31, 2015, net unrealized depreciation for all securities based on tax cost was $2,064,091. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,336,401 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,400,492. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) At March 31, 2015, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (c) At March 31, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (d) At March 31, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At March 31, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 6/19/2015 68 2 Year U.S. Treasury Note USD 6/30/2015 35 3 Month Euro Euribor Interest Rate Futures EUR 3/14/2016 7 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 3/14/2016 8 ) 3 Month Euroyen Futures JPY 3/14/2016 10 ) 90 Day Eurodollar USD 3/14/2016 8 90 Day Sterling Interest Rate Futures GBP 3/16/2016 10 ASX 90 Day Bank Accepted Bills AUD 3/10/2016 10 United Kingdom Long Gilt Bond GBP 6/26/2015 21 Total net unrealized appreciation At March 31, 2015, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Bond AUD 6/15/2015 13 ) 10 Year Canadian Government Bond CAD 6/19/2015 76 ) Euro-BOBL German Government Bond EUR 6/8/2015 ) Euro-BTP Italian Government Bond EUR 6/8/2015 54 ) Euro-BUXL 30 Year German Government Bond EUR 6/8/2015 21 ) Euro-OAT French Government Bond EUR 6/8/2015 55 ) Ultra Long U.S. Treasury Bond USD 6/19/2015 20 Total net unrealized depreciation ) At March 31, 2015, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options 0.0% Receive Fixed — 4.48% – Pay Floating — 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Put Options Pay Fixed — 2.48% – Receive Floating — 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.615% – Receive Floating — 3-Month LIBOR 12/4/2015 12/4/2045 2 12/2/2015 ) Pay Fixed — 2.64% – Receive Floating — 3-Month LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.675% – Receive Floating — 3-Month LIBOR 11/12/2015 11/12/2045 2 11/9/2015 ) Pay Fixed — 2.796% – Receive Floating — 3-Month LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — 3-Month LIBOR 9/30/2015 9/30/2045 4 9/28/2015 ) Total Put Options ) Total ) (f) Unrealized depreciation on written options on interest rate swap contracts at March 31, 2015 was $962,548. At March 31, 2015, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 12/16/2015 9/17/2035 Floating — 3-Month LIBOR Fixed — 2.938% 12/16/2015 9/18/2045 Floating — 3-Month LIBOR Fixed — 2.998% 12/16/2015 9/16/2025 Floating — 3-Month LIBOR Fixed — 2.64% 12/16/2015 9/18/2017 Floating — 3-Month LIBOR Fixed — 1.557% 2/3/2015 2/3/2045 Fixed — 3.035% Floating — 3-Month LIBOR ) ) 6/17/2015 6/17/2045 Floating — 3-Month LIBOR Fixed — 2.5% 12/16/2015 9/16/2020 Floating — 3-Month LIBOR Fixed — 2.214% 1/28/2015 1/28/2045 Fixed — 3.087% Floating — 3-Month LIBOR ) ) Total net unrealized appreciation At March 31, 2015, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Fixed Fee Received/ (Paid) by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (g) Long Positions 4/20/2015 5 %) Barclays-Commodity Strategy 1610 Index 32 4/20/2015 6 %) Bloomberg Commodity Index 3 Month Forward 4/20/2015 7 %) Bloomberg Commodity Index 3 Month Forward 4/20/2015 3 %) Bloomberg Commodity Index 3 Month Forward 4/20/2015 8 %) Bloomberg Commodity Index 3 Month Forward 4/20/2015 7 %) CIBC Milling Wheat Subindex ) 4/20/2015 2 %) Citi Commodities Term Structure Alpha II Index 4/20/2015 2 % Citi Congestion DJUBS Beta 74 7/16/2015 8 % JPMorgan Ex-Front Month Lean Hogs Excess Return Index ) 7/16/2015 8 % JPMorgan Ex-Front Month Live Cattle Excess Return Index 4/20/2015 8 %) JPMorgan Seasonal Spreads Explorer 4/20/2015 9 %) Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index 97 4/20/2015 9 %) Merrill Lynch Enhanced Benchmark — A Pre Roll Excess Return Index 4/20/2015 10 %) Modified Strategy D177 on the Bloomberg Commodity Index 4/20/2015 8 %) JPMorgan Ranked Alpha Basket Index 1 4/20/2015 11 %) Societe Generale BCOM Strategy Index 4/20/2015 12 %) UBS Custom Commodity Index ) Short Positions 7/16/2015 8 % Bloomberg Commodity Index Lean Hogs Subindex 4/20/2015 3 % Bloomberg Commodity Index ) 4/20/2015 13 % Bloomberg Commodity Index ) 4/20/2015 8 % Bloomberg Commodity Index ) 7/16/2015 8 % Bloomberg Commodity Index Live Cattle Subindex ) Total net unrealized appreciation (g) There are no upfront payments on commodity-linked swaps listed above, therefore, unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Citigroup, Inc. 3 BNP Paribas 4 Morgan Stanley 5 Barclays Bank PLC 6 Credit Suisse 7 Canadian Imperial Bank of Commerce 8 JPMorgan Chase Securities, Inc. 9 Bank of America 10 Goldman Sachs & Co. 11 Societe Generale 12 UBS AG 13 Macquarie Bank Limited LIBOR: London Interbank Offered Rate; 3-Month LIBOR rate at March 31, 2015 is 0.27%. As of March 31, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty KRW USD 4/6/2015 Morgan Stanley NZD CAD 4/7/2015 The Toronto Dominion Bank NZD CAD 4/7/2015 Australia & New Zealand Banking Group Ltd. SEK CAD 4/7/2015 Barclays Bank PLC SEK EUR 4/7/2015 Societe Generale AUD NZD 4/7/2015 Australia & New Zealand Banking Group Ltd. USD NZD 4/7/2015 Macquariebank Ltd. AUD USD 4/7/2015 Australia & New Zealand Banking Group Ltd. NOK USD 4/7/2015 Societe Generale NZD USD 4/7/2015 Australia & New Zealand Banking Group Ltd. USD GBP 4/13/2015 Societe Generale USD JPY 4/13/2015 UBS AG USD JPY 4/13/2015 Barclays Bank PLC CAD USD 4/13/2015 Societe Generale EUR USD 4/13/2015 Societe Generale EUR USD 4/13/2015 Citigroup, Inc. GBP USD 4/13/2015 Citigroup, Inc. JPY USD 4/13/2015 Citigroup, Inc. JPY USD 4/13/2015 Barclays Bank PLC NOK USD 4/13/2015 Societe Generale NOK USD 4/13/2015 Citigroup, Inc. NZD USD 4/13/2015 Australia & New Zealand Banking Group Ltd. SGD USD 4/13/2015 Morgan Stanley Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD JPY 4/6/2015 ) Barclays Bank PLC JPY USD 4/6/2015 ) Morgan Stanley NZD AUD 4/7/2015 ) Macquariebank Ltd. USD AUD 4/7/2015 ) Australia & New Zealand Banking Group Ltd. GBP EUR 4/7/2015 ) Morgan Stanley USD NOK 4/7/2015 ) Barclays Bank PLC USD NOK 4/7/2015 ) Morgan Stanley CAD SEK 4/7/2015 ) Barclays Bank PLC NOK USD 4/7/2015 ) Barclays Bank PLC USD CAD 4/13/2015 ) Societe Generale USD CAD 4/13/2015 ) Citigroup, Inc. USD CAD 4/13/2015 ) The Toronto Dominion Bank USD EUR 4/13/2015 ) UBS AG USD EUR 4/13/2015 ) Societe Generale USD EUR 4/13/2015 ) Citigroup, Inc. USD NOK 4/13/2015 ) UBS AG USD NZD 4/13/2015 ) UBS AG SEK USD 4/13/2015 ) Societe Generale SEK USD 4/13/2015 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, interest rate swap contracts, commodity-linked swap contracts, forward foreign currency exchange contacts and written options contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Government & Agency Obligations $
